Citation Nr: 1126395	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for status post left lateral meniscectomy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1975 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision rendered by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this case most recently was before the Board in September 2010, it was remanded for additional evidentiary development.  The case since has been returned to the Board for further appellate action.


REMAND

In an August 1999 rating decision, the rating for the Veteran's status post left lateral meniscectomy was increased to 10 percent under Diagnostic Code 5259, which authorizes a 10 percent rating for removal of semilunar cartilage if it is symptomatic.  In the April 2006 rating decision on appeal, the 10 percent rating under Diagnostic Code 5259 was continued.

While this case was in remand status, the Appeals Management Center (AMC) granted service connection for osteoarthritis of the left knee and assigned a separate 10 percent rating for the disability under Diagnostic Code 5010, which provides that traumatic arthritis is rated as degenerative arthritis.  

In the April 2011 Supplemental Statement of the Case, the AMC framed the issue as entitlement to an increased evaluation for status post left lateral meniscectomy; however, in that document, the AMC actually addressed the issue of entitlement to a higher rating for osteoarthritis of the left knee and did not explain why a higher rating is not warranted for the separately rated status post left lateral meniscectomy.  The record before the Board does not show that the Veteran has filed a notice of disagreement with the 10 percent rating assigned for osteoarthritis of his left knee or that he has withdrawn his appeal for an increased rating for status post left lateral meniscectomy.  Therefore, an appropriate Supplemental Statement of the Case must be issued.

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC should undertake any development it determines to be warranted.

2.  Then, the RO or the AMC should adjudicate the Veteran's claim for an increased rating for status post left lateral meniscectomy.  If the benefit sought on appeal is not granted to his satisfaction, a Supplemental Statement of the Case should be provided to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

